DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 8/15/2022 wherein Claims 1-2, 4, 9-13, and 16 are amended, no claims are canceled, and new claims are added. Therefore, Claims 1-18 are currently pending within the application. 
The Applicant’s amendments to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 3/15/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims has overcome the rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/15/2022. Therefore, the rejection under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Rejections of claims 1, 7-8, and 12 as being unpatentable over Ganz (US 4,430,083) in view of Fuchs (US 4,161,177) pages 7-12
The Applicant first reiterates the Office’s position by restating the rejection of independent claim 1 from the Non-Final Rejection dated 3/15/2022. The Applicant then makes a first argument on page 9 stating:
“Independent claim 1 has been amended to recite, in part, a catheter assembly comprising a catheter hub, a bushing disposed at least in part in the interior cavity of the catheter hub, and a catheter tube sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub such that a proximal end of the catheter tube is directly pressed between an exterior of the bushing and an interior surface of the catheter hub”.
The Applicant then continues the argument with a passage from Ganz and stating the following:
“As shown in Fig. 2 of Ganz, the flexible tubing 21 is located between an outer strain relief tubing 19 and an inner helical wound wire 25. As a result, when in the installed position, as shown in Fig. 2, the flexible tubing 21 is pressed between the inner wound wire 25 and the outer strain relief tubing 19. In other words, the flexible tubing 21 of Ganz does NOT contact the hub 13. Thus, the flexible tubing 21 of Ganz does not directly contact the hub 13 and therefore fails to teach elements of claim 1”.
The Examiner disagrees with the Applicant’s argument. Within the Non-Final Rejection dated 3/15/2022, the Examiner had stated the following:
“a catheter tube (17, 19, 21) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub (see Fig. 2, which shows the catheter tube 17, 19, and 21 sleeved over the elongated seat 25 including over the portion that extends out the distal end of the catheter hub. See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”).”
As set forth by the Examiner within the Non-Final Rejection the catheter tube is being considered as the structure of the tube 17 which as described by Ganz “includes a relatively short length of strain relief tubing 19, flexible tubing 21”. Therefore, the tube 17 is comprised of strain relief tubing 19 and flexible tubing 21. Therefore, the proximal end of the catheter tub 17 is directly pressed between an exterior of the bushing 25 and an interior surface of the catheter hub 13, all of which is shown in Fig. 2 of Ganz.
The Applicant then makes a second argument stating the following:
“Furthermore, the strain relief tubing 19 is an indispensable component of the catheter disclosed in Ganz because it prevents the deformation of the flexible tubing 21. Ganz describes how “The strain relief tubing is stiffer than the tubing 21 and projects a short distance axially of the connector 13 to provide strain relief for the tubing 21”. (Col. 4, lines 36-38; emphasis). Without the strain relief providing by tubing 19, the flexible tubing 21 may deform due to strain force imposed normal or parallel to the peripheral surface the flexible tubing 21, particularly near the tubing region inside and proximate the hub 13. As a result of such deformation, Ganz would be rendered inoperable without the strain relief tubing 19”.
Within the Non-Final Rejection dated 3/15/2022, the Examiner had not asserted or alleged that the catheter assembly of Ganz would be operable without the strain relief tubing 19 or that the strain relief tubing would be removed. Therefore, the Examiner finds the Applicant’s argument regarding the inoperability of the device to be moot as the Examiner had not suggested or modified the device to remove the strain relief tubing.
The Applicant makes a third argument stating the following:
 “As amended, Applicant submits that Ganz in view of Fuchs fails to teach all of the claimed elements and limitations of claim 1. Among other things, the Ganz in view of Fuchs does not teach a catheter assembly comprising a bushing disposed at least in part in the interior cavity and having an elongated seat having a portion extending out a distal end of the catheter hub, said elongated seat comprising a first bushing half and a second bushing half located on different sides of a plane extending lengthwise of a diameter of the bushing; a catheter tube sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub such that a proximal end of the catheter tube is directly pressed between an exterior of the bushing and an interior surface of the catheter hub. Ganz in view of Fuchs also does not teach wherein the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened.”
The first half of that argument is a reiteration of the previous argument. Therefore, the Examiner suggests reviewing the Examiner’s argument above with regards to the catheter tube being directly pressed between an exterior of the bushing and an interior surface of the catheter hub. With regards to the second half of the argument, the Examiner traverses the Applicant’s argument because Ganz in view of Fuchs DOES teach wherein the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened as explained within the Non-Final Rejection dated 3/15/2022 pages 7-8.
The Applicant’s fourth argument is a restatement of the same arguments for independent claim 12 as made for claim 1. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above.
Rejections of claims 2-4 and 16 as being unpatentable over Ganz and Fuchs in view of Van Heugten (EP 0588546A2) pages 12-14
The Applicant’s argument is a restatement of the same arguments for independent claims 1 and 12. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above regarding these claims. Furthermore, Ganz in view of Fuchs in further view of Van Heugten DOES teach the elongated seat comprising a plurality of alternating ridges and grooves and the elongated seat being bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened as explained within the Non-Final Rejection dated 3/15/2022 pages 22-23.
Rejections of claims 5-6, 9-10, and 13 as being unpatentable over Ganz and Fuchs in view of Leeflang (US 2015/0320971) page 14
The Applicant’s argument is a restatement of the same arguments for independent claims 1 and 12. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above regarding these claims.
Rejections of claim 11 as being unpatentable over Ganz and Fuchs in view of Bonutti (US 2014/0142509) page 14
The Applicant’s argument is a restatement of the same arguments for independent claim 1. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above regarding this claim.
Rejections of claims 14-15 as being unpatentable over Ganz and Fuchs in view of Riesenberger (US 2017/0136217) pages 14-15
 The Applicant’s argument is a restatement of the same arguments for independent claim 12. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above regarding this claim.
Rejections of claims 17-18 as being unpatentable over Ganz and Fuchs in view of Bonutti page 15 
The Applicant’s argument is a restatement of the same arguments for independent claim 16. Therefore, the Examiner refers the Applicant to the Examiner’s arguments above regarding this claim.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 2 should be amended to recite “through [[a]] the catheter hub” as a catheter hub as previously been recited within claim 12.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2, line 3 recites “the smooth portion having a length equal to at least two alternating ridges and grooves”. The Examiner reviewed the Applicant’s disclosure and could not find support for the recited subject matter. Figures 4-9A show the smooth portion 62. However, as the drawings are not recited to be to scale no determination may be made about the length being equal to at least two alternating ridges and grooves. Therefore, the Examiner could not find where within the specification or drawings the claimed subject matter is supported.
Claims 3-4 and 9-10 are rejected as they depend upon a rejected claim under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (US 4,430,083; hereinafter “Ganz”) in view of Fuchs (US 4,161,177).
With regards to claim 1, Ganz discloses (Figs. 1-5) a catheter assembly (11) comprising: 
a catheter hub (13) having a hub body (see at 13 in Fig. 1) defining an interior cavity (27); 
a bushing (25) disposed at least in part in the interior cavity (see Fig. 2, which shows the bushing 25 disposed at least in part in the interior cavity 27) and having an elongated seat (see at 25 in Fig. 2) having a portion extending out a distal end (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A) of the catheter hub, said elongated seat comprising a first bushing half (see Fig. A below) and a second bushing half (see Fig. A below) located on different sides of a plane (see Fig. A below) extending lengthwise of a diameter of the bushing; 

    PNG
    media_image1.png
    495
    984
    media_image1.png
    Greyscale

a catheter tube (17, 19, 21) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub (see Fig. 2, which shows the catheter tube 17, 19, and 21 sleeved over the elongated seat 25 including over the portion that extends out the distal end of the catheter hub. See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”) such that a proximal end of the catheter tube is directly pressed between an exterior of the bushing and an interior surface of the catheter hub (see Col. 4, lines 19-27 wherein the tube 17 is comprised of strain relief tubing 19 and flexible tubing 21. Therefore, the proximal end of the catheter tub 17 is directly pressed between an exterior of the bushing 25 and an interior surface of the catheter hub 13, all of which is shown in Fig. 2 of Ganz.). 
However, Ganz is silent with regards to:
a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; and 
wherein the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened.
Nonetheless, Fuchs teaches (Figs. 1-2) a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. B) and a needle tip (see Fig. B below), the needle shaft projecting through the elongated seat of the bushing (12) and the catheter tube (4) in a ready to use position (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”) ; and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

wherein the elongated seat (see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) along a length thereof to prevent kinking in the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see 3 in Fig. 2) when a first surface (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. C) of the first bushing half (see Fig. C below) of the elongated seat is extended and a second surface (see Fig. C below) of the second bushing half (see Fig. C below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz with teachings of Fuchs such that the catheter assembly further includes a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; and wherein the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened. One of ordinary skill in the art would have been motivated to modify the catheter assembly to further include the needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip because the needle punctures the skin prior to insertion of the cannula through the puncture and the needle hub aids in the insertion and removal of the needle (see Col. 3, lines 54- 68 of Fuchs). Furthermore, one of ordinary skill in the art would have been motivated to modify the elongated seat of the bushing of Ganz such that is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, wherein the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened because Fuchs teaches that this configuration of the elongated seat of the bushing resists collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
	The catheter assembly of Ganz modified in view of Fuchs will hereinafter be referred to as the catheter assembly of Ganz and Fuchs.
With regards to claim 7, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, and, Ganz further teaches (see Figs. 1-5) that the elongated seat (see at 25 in Fig. 3) forms a spiral corrugated tube structure (see Col. 4, lines 19-27 “helically wound wire 25”) having a continuous ridge (39) spiraling continuously around the elongated seat along a length thereof (see Fig. 3 which shows the continuous ridge 39 spiraling continuously around the elongated seat).
With regards to claim 8, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 7, however, Ganz is silent with regards to the minimum bend radius is defined by adjacent portions of the continuous ridge at the first surface of the first bushing half of the elongated seat extended further from each other and adjacent portions of the continuous ridge at the second surface opposite the first surface being closer together.
Nonetheless, Fuchs further teaches (Figs. 1-2) the minimum bend radius (see at 3 in Fig. 2) is defined by adjacent portions of the continuous ridge (see the continuous ridge spiraling around the elongated seat along a length thereof at 12 in Fig. 2) at the first surface of the first bushing half (see Fig. C reiterated below) of the elongated seat (see at 12 in Fig. 2) extended further from each other (see Fig. C reiterated below) and adjacent portions of the continuous ridge at the second surface (see Fig. C reiterated below; wherein the term shortened equates to closer together) opposite the first surface being closer together.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz and Fuchs with a further teaching of Fuchs such that the minimum bend radius is defined by adjacent portions of the continuous ridge at the first surface of the first bushing half of the elongated seat extended further from each other and adjacent portions of the continuous ridge at the second surface opposite the first surface being closer together. One of ordinary skill in the art would have been motivated to make this modification, as Fuchs teaches that this spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof (see Col. 4, lines 1-7 of Fuchs).

With regards to claim 12, Ganz discloses (Figs. 1-5) a method for manufacturing a catheter assembly (11), the method comprising: 
forming a catheter hub (13) with an interior cavity (27); 
sleeving a catheter tube (17, 19, 21; See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”) over a corrugated surface (see at 37 in Fig. 3) on an elongated seat (see at 25 in Fig. 2) of a bushing (25; see Fig. 2, which shows the catheter tube 17, 19, 21 sleeved over the corrugated surface 37 on an elongated seat of a bushing 25), said elongated seat comprising a first bushing half (see Fig. A below reiterated below) and a second bushing half (see Fig. A reiterated below) located on different sides of a plane (see Fig. A reiterated below) extending lengthwise of the bushing, such that a proximal end of the catheter tube is directly pressed between an exterior of the bushing and an interior surface of the catheter hub (see Col. 4, lines 19-27 wherein the tube 17 is comprised of strain relief tubing 19 and flexible tubing 21. Therefore, the proximal end of the catheter tub 17 is directly pressed between an exterior of the bushing 25 and an interior surface of the catheter hub 13, all of which is shown in Fig. 2 of Ganz.); 

    PNG
    media_image1.png
    495
    984
    media_image1.png
    Greyscale

securing the bushing in the interior cavity of the catheter hub (see Fig. 2, which shows the bushing 25 secured in the interior cavity 27 of the catheter hub 13 and Col. 4, lines 44-52 “The tubing is shrunk into tight engagement with the helically wound wire 25” and Col. 4, lines 28-38 “The tubing may be attached to the connector 13 by adhesive or by direct fusion”); 
extending a portion of the corrugated surface out a distal end of the catheter hub (see Fig. 2, which shows a portion of the corrugated surface 37 extending out a distal end of the catheter hub). 
However, Ganz is silent with regards to:
forming a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube; and 
wherein the elongated seat is bendable to form at least one curve to prevent kinking of the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened.
Nonetheless, Fuchs teaches (Figs. 1-2) forming a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Fig. B reiterated below) and a needle tip (see Fig. B reiterated below), the needle shaft projecting through the elongated seat of the bushing and the catheter tube (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”); and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

wherein the elongated seat (see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) to prevent kinking of the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see at 3 in Fig. 2) when a first surface (see Fig. C reiterated below) of the first bushing half (see Fig. C reiterated below) of the elongated seat is extended and a second surface (see Fig. C reiterated below) of the second bushing half (see Fig. C reiterated below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ganz with teachings of Fuchs such that the method includes forming a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube; and wherein the elongated seat is bendable to form at least one curve to prevent kinking of the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened. One of ordinary skill in the art would have been motivated to modify the method to further include forming the needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip because the needle punctures the skin prior to insertion of the cannula through the puncture and the needle hub aids in the insertion and removal of the needle (see Col. 3, lines 54- 68 of Fuchs). Furthermore, one of ordinary skill in the art would have been motivated to modify the elongated seat of the bushing of Ganz such that is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, wherein the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened because Fuchs teaches that this configuration of the elongated seat of the bushing resists collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
The method of Ganz modified in view of Fuchs will hereinafter be referred to as the method of Ganz and Fuchs.

Claims 2-4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claim 1, and in further view of Van Heugten (EP 0588546 A2) and Bonutti et al. (US 2014/0142509; hereinafter referred to as “Bonutti”) 
With regards to claim 2, the catheter assembly of Ganz and Bonutti teaches the claimed invention of claim 1, however, Ganz is silent with regards to the elongated seat comprises a plurality of alternating ridges and grooves at a distal end and a smooth portion at a proximal end, the smooth portion having a length equal to at least two alternating ridges and grooves.
Nonetheless, Van Heugten teaches the elongated seat (34) comprises a plurality of alternating ridges (33) and grooves (see in between each ridge 33) at a distal end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz and Fuchs with a teaching of Van Heugten such that the elongated seat comprises a plurality of alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as the alternating ridges and grooves of the elongate seat provide support to the bushing without collapsing the inner diameter of the bushing (see Col. 3, lines 44-55 of Van Heugten).
The catheter assembly of Ganz and Fuchs modified in view of the teaching of Van Heugten will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Van Heugten.
However, Ganz, Fuchs, nor Van Heugten teaches a smooth portion at a proximal end, the smooth portion having a length equal to at least two alternating ridges and grooves.
Nonetheless, Bonutti teaches (Figs. 1-4) a smooth portion (102) at a proximal end (see at 102), the smooth portion having a length equal to at least two alternating ridges and grooves (see Fig. 1 which shows the smooth portion 102 having a length that could be equal to at least two alternating ridges and grooves, see the adjacent portions of the spiral 104 wherein the length of the smooth portion 102 could be a length of at least equal to two alternating ridges and grooves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz, Fuchs,  and Van Heugten with a teaching of Bonutti such that a smooth portion is at a proximal end, the smooth portion has a length equal to at least two alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as including a smooth portion at a proximal end of the bushing allows for the directing of an object into the elongated seat of the bushing (see [0083] of Bonutti).
The catheter assembly of Ganz, Fuchs, and Van Heugten modified in view of Bonutti will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti.
With regards to claim 3, the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti teaches the claimed invention of claim 2, however Ganz is silent with regards to the alternating ridges and grooves are folded upon each other to form an accordion structure.
Nonetheless, Van Heugten further teaches (Figs. 1-5) that the alternating ridges (33) and grooves (see in between each ridge 33) are folded upon each other to form an accordion structure (see Figs. 4-5 which shows the alternating ridges and grooves folded upon each other to form an accordion structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti with a further teaching of Van Heugten such that the alternating ridges and grooves are folded upon each other to form an accordion structure. One of ordinary skill in the art would have been motivated to make this modification, as Van Heugten teaches that this configuration of alternating ridges and grooves of the elongate seat provide support to the bushing without collapsing the inner diameter of the bushing (see Col. 3, lines 44-55 of Van Heugten).
With regards to claim 4, the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti teaches the claimed invention of claim 2, however, Ganz is silent with regards to the minimum bend radius is defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together.
Nonetheless, Van Heugten teaches that the minimum bend radius (See examiner annotated Fig. 5 below; hereinafter referred to as Fig. D) is defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat (34) extended further from each other (See Fig. D below) and the plurality of alternating ridges at the second surface opposite the first surface being closer together (See Fig. D below).

    PNG
    media_image4.png
    446
    1011
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti with a further teaching of Van Heugten such that the minimum bend radius is defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together. One of ordinary skill in the art would have been motivated to make this modification, as Van Heugten teaches that the flexible section allows catheter to flex when angular pressure is applied to the catheter. The catheter flexes to maintain constant flow of fluids through the catheter. The catheter is more stable after insertion into the patient and does not require extensive taping to prevent movement of the catheter. The catheter reduces the need for reinsertion of the catheter (see Col. 4, lines 9-28 of Van Heugten). Van Heugten also teaches the plurality of alternating ridges and grooves provide the bushing with support without collapsing the inner diameter (see Col. 3, lines 44-55 of Van Heugten).
With regards to claim 9, the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti teaches the claimed invention of claim 2, however Ganz is silent with regards to the catheter assembly further comprising a tapered seat at a proximal end of the smooth portion, the tapered seat having an outside diameter larger than a diameter of the alternating ridges and grooves.
Nonetheless Bonutti further teaches (Figs. 1-4 and 8-10) the catheter assembly (100) further comprising a tapered seat (see [0083] “Opening 102 may include a funnel”) at a proximal end (see at 102 in Fig. 1) of the smooth portion (102), the tapered seat having an outside diameter larger than a diameter of the alternating ridges and grooves (see Fig. 1 which shows the tapered seat having an outside diameter larger than a diameter of the alternating ridges and grooves shown at 104 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti with a further teaching of Bonutti such that the catheter assembly further comprises a tapered seat at a proximal end of the smooth portion, the tapered seat having an outside diameter larger than a diameter of the alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as including tapered seat at a proximal end of the smooth portion, the tapered seat having an outside diameter larger than a diameter larger than a diameter of the alternating ridges and grooves would allow for the directing of an object into the elongated seat of the bushing (see [0083] of Bonutti).
With regards to claim 11, the catheter assembly of Ganz and Fuchs teaches the claimed invention of 1, however, Ganz is silent with regards to the bushing further comprises a tapered seat coupled to the elongated seat and the elongated seat having a smooth tapered portion with an opening at a distal end.
Nonetheless, Bonutti teaches (Fig. 3) the bushing (unitary structure of 102, 104) further comprises a tapered seat (102) coupled to the elongated seat (104) and the elongated seat having a smooth tapered portion with an opening at a distal end (see [0086] “For example, a proximal end of body 104/204 may have a larger or smaller cross-sectional shape than a distal end of the body 104/204…the proximal end of body 104/204 may be configured to the shape of a proximal portion of an object and/or the leading end of body 104/204 may be configured to a leading portion of the object being positioned in the body…Body 104/204 may be a unitary element”. Therefore, the distal end of the elongated seat 104 could be smooth and tapered to accommodate a leading portion of the object being positioned in the body. The distal end is smooth as the last spiral of 104 has nothing distal to it so it could be considered smooth and the paragraph cited above provides support for the cross-section to be tapered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz and Fuchs with a teaching of Bonutti such that the bushing further comprises a tapered seat coupled to the elongated seat and the elongated seat having a smooth tapered portion with an opening at a distal end. One of ordinary skill in the art would have been motivated to make this modification, as including a tapered seat coupled to the elongated seat and the elongated seat having a smooth tapered portion with an opening at a distal end allows for the directing of an object into the elongated seat of the bushing and for configuring access and or approximate the specific anatomical surfaces of a body portion of a patient (see [0083] and [0086] of Bonutti).

Claims 5-6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claims 1 and 12 respectively above, and further in view of Leeflang et al. (US 2015/0320971; hereinafter Leeflang).
With regards to claim 5, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, however, Ganz is silent with regards to an inside surface of the elongated seat is provided with a hydrophobic coating.
Nonetheless, Leeflang teaches an inside surface (See Fig. 2c) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” wherein an elongated seat of a bushing is a component of a catheter) is provided with a hydrophobic coating (Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz and Fuchs with a teaching of Leeflang such that an inside surface of the elongated seat is provided with a hydrophobic coating. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface then a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.
The catheter assembly of Ganz and Fuchs modified in view of Leeflang will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Leeflang.
With regards to claim 6, the catheter assembly of Ganz, Fuchs, and Leeflang teaches the claimed invention of claim 5, however, Ganz is silent with regards to the hydrophobic coating being a parylene coating layer.
Nonetheless, Leeflang further teaches (see Fig. 2c) that the hydrophobic coating (see Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”) is a parylene coating layer (See [0079] “For example, such other materials may include…parylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Leeflang with a further teaching of Leeflang such that the hydrophobic coating is a parylene coating layer. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.
With regards to claim 13, the method of Ganz and Fuchs teaches the claimed invention of claim 12, however, Ganz is silent with regards to the method further comprising coating an inner surface of the elongated seat with a hydrophobic coating.
Nonetheless, Leeflang teaches the step of coating an inner surface (Fig. 2c, #38) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as the elongated seat is a component for a catheter this would read upon the claim) with a hydrophobic coating (See [0079] “other materials may be applied to provide one or more desired properties…hydrophobic”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Ganz and Fuchs in view of a teaching of Leeflang such that the method comprises a step of coating an inner surface of the elongated seat with a hydrophobic coating. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, Fuchs, Van Heugten, and Bonutti as applied to claims 9 above, and further in view of Leeflang et al. (US 2015/0320971; hereinafter Leeflang).
With regards to claim 10, the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti teaches the claimed invention of claim 9, however, Ganz is silent with regards to a hydrophobic coating comprising a parylene coating layer is provided on an inside surface of the elongated seat.
Nonetheless, Leeflang teaches (see Fig. 2c) a hydrophobic coating (see Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”) comprising a parylene coating layer (See [0079] “For example, such other materials may include…parylene”) is provided on an inside surface of the elongated seat (see abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” wherein an elongated seat is a component for a catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, Van Heugten, and Bonutti with a teaching of Leeflang such that a hydrophobic coating comprising a parylene coating layer is provided on an inside surface of the elongated seat. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claim 12 above, and in further view of Riesenberger et al. (US 2017/0136217; hereinafter Riesenberger).
With regards to claim 14, the method of Ganz and Fuchs teaches the claimed invention of claim 12, however, Ganz is silent with regards to the method further comprising placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft.
Nonetheless, Riesenberger teaches placing a needle guard (Fig. 1A, #122) having a proximal wall (Fig. 1A, #126) with a proximal opening (Fig. 1A, #127) and two resilient arms (Fig. 1A, #124A, #124B) slidably (See [0072] “needle guard 122 is slidably positioned on needle 104”) on the needle shaft ([0080] “needle shaft”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Ganz and Fuchs with a teaching of Riesenberger such that the method incorporates a step of placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft. One of ordinary skill in the art would have been motivated to make this modification, because a needle guard would provide a safety system that covers the tip of the needle to prevent accidental sticks after placement of the catheter tube into the vasculature of a patient (See [0006] of Riesenberger).
With regards to claim 15, the method of Ganz and Fuchs teaches the claimed invention of claim 12; however, Ganz is silent with regards to the method further comprising a valve for limiting fluid flow through a catheter hub.
Nonetheless, Riesenberger teaches a valve ([0111] “the needle device 100 can incorporate a valve”) for limiting fluid flow ([0111] “for restricting flow in the proximal direction, such as for stopping blood flow coming out the open proximal end of the catheter hub”) through a catheter hub (Fig. 1A, #106 and see [0111]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Ganz and Fuchs with a teaching of Riesenberger such that a valve for limiting fluid flow through a catheter hub is included. One of ordinary skill in the art would have been motivated to make this modification, in order to stop the flow of blood coming out the open proximal end of the catheter hub following successful venipuncture (See [0111] of Riesenberger).
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of Fuchs and Van Heugten.
With regards to claim 16, Ganz discloses (Figs. 1-5) a catheter assembly (11) comprising: 
a catheter hub (13) having a hub body (see at 13 in Fig. 1) defining an interior cavity (27); 
a bushing (25) disposed at least in part in the interior cavity (see Fig. 2, which shows the bushing 25 disposed at least in part in the interior cavity 27)  and having an elongated seat (see at 25 in Fig. 2) having a portion extending out a distal end of the catheter hub (see Fig. A reiterated below), said elongated seat comprising a first bushing half (see Fig. A reiterated below) and a second bushing half (see Fig. A reiterated below) located on different sides of a plane (see Fig. A reiterated below) extending lengthwise of a diameter of the bushing; 

    PNG
    media_image5.png
    495
    984
    media_image5.png
    Greyscale

a catheter tube (17, 19, 21) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub (see Fig. 2, which shows the catheter tube 17, 19, 21 sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub. See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”) such that a proximal end of the catheter tube is directly pressed between an exterior of the bushing and an interior surface of the catheter hub (see Col. 4, lines 19-27 wherein the tube 17 is comprised of strain relief tubing 19 and flexible tubing 21. Therefore, the proximal end of the catheter tub 17 is directly pressed between an exterior of the bushing 25 and an interior surface of the catheter hub 13, all of which is shown in Fig. 2 of Ganz.).
However, Ganz is silent with regards to:
a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; 
wherein the elongated seat comprises a plurality of alternating ridges and grooves; and 
the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened.
Nonetheless, Fuchs teaches (Figs. 1-2) a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Fig. B reiterated below) and a needle tip (see Fig. B reiterated below), the needle shaft projecting through the elongated seat of the bushing (12) and the catheter tube (4) in a ready to use position (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”); and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

the elongated seat (see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) along a length thereof to prevent kinking in the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see 3 in Fig. 2) when a first surface (see Fig. C reiterated below) of the first bushing half (see Fig. C reiterated below) of the elongated seat is extended and a second surface (see Fig. C reiterated below) of the second bushing half (see Fig .C reiterated below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz with teachings of Fuchs such that the catheter assembly further includes a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; and the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened. One of ordinary skill in the art would have been motivated to modify the catheter assembly to further include the needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip because the needle punctures the skin prior to insertion of the cannula through the puncture and the needle hub aids in the insertion and removal of the needle (see Col. 3, lines 54- 68 of Fuchs). Furthermore, one of ordinary skill in the art would have been motivated to modify the elongated seat of the bushing of Ganz such that is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, wherein the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened because Fuchs teaches that this configuration of the elongated seat of the bushing resists collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
	The catheter assembly of Ganz modified in view of Fuchs will hereinafter be referred to as the catheter assembly of Ganz and Fuchs. However, neither Ganz nor Fuchs teaches that the elongate seat comprises a plurality of alternating ridges and grooves.
Nonetheless, Van Heugten teaches (Figs. 1-5) that the elongated seat (34) comprises a plurality of alternating ridges (33) and grooves (see in between each ridge 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz and Fuchs with a teaching of Van Heugten such that the elongated seat comprises a plurality of alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as the alternating ridges and grooves of the elongate seat provide support to the bushing without collapsing the inner diameter of the bushing (see Col. 3, lines 44-55 of Van Heugten).
The catheter assembly of Ganz and Fuchs modified in view of the teaching of Van Heugten will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Van Heugten.
With regards to claim 17, the catheter assembly of Ganz, Fuchs, and Van Heugten teaches the claimed invention of claim 16, however, Ganz is silent with regards to the plurality of alternating ridges and grooves extend less than a total length of the elongated seat.
Nonetheless Van Heugten further teaches that the plurality of alternating ridges (33) and grooves (in between each ridge 33) extend less than a total length of the elongated seat (see Fig. 3 which shows a portion of the elongated seat 34 within the interior cavity and lacking a plurality of alternating ridges and grooves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter of Ganz, Fuchs, and Van Heugten with a teaching of Van Heugten such that the plurality of alternating ridges and grooves extend less than a total length of the elongated seat. One of ordinary skill in the art would have been motivated to make this modification, as the alternating ridges and grooves of the elongate seat provide support to the bushing without collapsing the inner diameter of the bushing (see Col. 3, lines 44-55 of Van Heugten).
With regards to claim 18, the catheter assembly of Ganz, Fuchs, and Van Heugten teaches the claimed invention of claim 17, however Ganz is silent with regards to the minimum bend radius being defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together.
Nonetheless, Van Heugten further teaches that the minimum bend radius (See Fig. D reiterated below) is defined by the plurality of alternating ridges (See Fig. D reiterated below) at the first surface of the first bushing half of the elongated seat (34) extended further from each other (See Fig. D reiterated below) and the plurality of alternating ridges at the second surface opposite the first surface being closer together (See Fig. D reiterated below).

    PNG
    media_image4.png
    446
    1011
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Van Heugten with a further teaching of Van Heugten such that the minimum bend radius being defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together. One of ordinary skill in the art would have been motivated to make this modification, as Van Heugten teaches that the flexible section allows catheter to flex when angular pressure is applied to the catheter. The catheter flexes to maintain constant flow of fluids through the catheter. The catheter is more stable after insertion into the patient and does not require extensive taping to prevent movement of the catheter. The catheter reduces the need for reinsertion of the catheter (see Col. 4, lines 9-28 of Van Heugten).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783